Cite as 2022 Ark. App. 426
                   ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CR-22-90


                                               Opinion Delivered   October 26, 2022

 TYLER MCKISICK                         APPEAL FROM THE GARLAND
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. 26CR-17-713]
 V.
                                               HONORABLE MARCIA
                                               HEARNSBERGER, JUDGE
 STATE OF ARKANSAS
                                APPELLEE AFFIRMED


                              LARRY D. VAUGHT, Judge

       Tyler McKisick appeals the sentencing order entered by the Garland County Circuit

Court following his conviction by a jury of one count of fleeing in a vehicle in violation of

Arkansas Code Annotated section 5-54-125(d)(2) (Supp. 2021), one count of possession of

fewer than four ounces of a Schedule VI controlled substance in violation of Arkansas Code

Annotated section 5-64-419(b)(5)(A) (Supp. 2021), three counts of carrying a handgun for the

purpose of attempting to unlawfully deploy it in violation of Arkansas Code Annotated section

5-73-120(a) (Supp. 2021), and one count of fleeing on foot in violation of Arkansas Code

Annotated section 5-54-125(c). On appeal, McKisick challenges the sufficiency of the evidence

presented against him. We affirm.

       On October 3, 2017, at approximately 3:00 p.m., Officer Matthew Ellis of the Garland

County Sheriff’s Office observed a vehicle briefly stop at a house on Edwards Place in Hot

Springs. McKisick was a passenger in that vehicle. The driver and owner of the vehicle,
Demetrius Holmes, and McKisick got out of the vehicle and went into the house. Holmes and

McKisick quickly returned to the vehicle and drove away. Holmes was driving, and McKisick

rode in the passenger seat. Officer Ellis testified that he followed Holmes’s vehicle because

there was an outstanding felony warrant for McKisick.

       It was raining heavily, and Holmes did not have his headlights on, so Officer Ellis

activated the lights on his police vehicle in order to initiate a traffic stop. Instead of pulling

over, however, Holmes led Officer Ellis on a high-speed chase, reaching speeds between

seventy and eighty miles an hour. Officer Ellis pursued Holmes for almost five miles before

Holmes stopped his vehicle and got out. McKisick also exited the vehicle, but instead of

obeying Officer Ellis’s commands, McKisick ran into a nearby wooded area. After securing

Holmes, Officer Ellis pursued McKisick on foot. Officer Ellis testified that he did not

maintain visual contact with McKisick during the chase nor did he see McKisick toss any items

or have anything in his hands other than a jacket.

       After chasing McKisick for approximately four minutes, Officer Ellis cornered him in

a dead-end alley near the back of a gas station. Officer Ellis ordered McKisick to come out

and show his hands, and McKisick complied. Following McKisick’s arrest, law enforcement

officers searched the alley and found three handguns that belonged to Holmes. They also

found a small pill bottle containing marijuana. The next day, law enforcement officers searched

the wooded area where McKisick fled, and they found another pill bottle containing marijuana.

       McKisick’s case went to trial before a jury in July 2021. At trial, the State introduced a

portion of a tape-recorded conversation of McKisick describing to a third person the events

that took place the night of October 3, 2017, when Officer Ellis attempted to stop McKisick



                                                2
and Holmes. McKisick described how Holmes was driving the car, and when they became

aware a police officer was attempting to initiate a stop, Holmes “hit the gas,” and McKisick

told Holmes to “go faster.”

       Holmes, who was declared by the circuit court to be a hostile witness after he admitted

at the trial that he did not want to testify against McKisick because “snitches get stitches,”

testified that McKisick simply told him to “go.” Holmes also testified that McKisick’s directive

to “go” had no effect on his actions and that he took it upon himself to elude the police.

Holmes also testified that, when the men fled from police, it was because they knew the

consequences for having guns and drugs in the car. Holmes testified that there was marijuana

in the armrest of the vehicle and guns under a seat, that both were accessible to McKisick, and

that McKisick was aware that both were there. Holmes also testified that, when Officer Ellis

initiated the stop, Holmes and McKisick were smoking marijuana. Holmes testified that, when

McKisick exited the vehicle and fled on foot, he took the guns with him. Holmes said he

“guessed” that McKisick also took the marijuana. Holmes identified the marijuana found at

the scene as his.

       The jury found McKisick guilty of one count of fleeing in a vehicle, one count of

possession of less than four ounces of a Schedule VI controlled substance, three counts of

carrying a handgun for the purpose of attempting to unlawfully deploy it, and one count of

fleeing on foot. The circuit court accepted the jury’s sentencing recommendations and

sentenced McKisick to a total of six years’ imprisonment and a fine of $3,000. This timely

appeal followed.




                                               3
       When reviewing a challenge to the sufficiency of the evidence, we must assess the

evidence in the light most favorable to the State and only consider the evidence that supports

the verdict. Gillard v. State, 366 Ark. 217, 221, 234 S.W.3d 310, 313 (2006) (citing Tillman v.

State, 364 Ark. 143, 146, 217 S.W.3d 772, 774–75 (2005)). A conviction will be affirmed if

substantial evidence exists in the record to support it, which is evidence of sufficient force and

character that it will, with reasonable certainty, compel a conclusion one way or the other

without resorting to speculation or conjecture. Tillman, 364 Ark. at 146, 217 S.W.3d at 775

(citing Stone v. State, 348 Ark. 661, 666–67, 74 S.W.3d 591, 594 (2002)). Circumstantial evidence

may provide a basis to support a conviction if it is consistent with the defendant’s guilt and is

inconsistent with any other reasonable conclusion. Id. (citing Edmond v. State, 351 Ark. 495,

502, 95 S.W.3d 789, 793 (2003)). Whether the evidence excludes every other reasonable

conclusion is a matter for the fact-finder to decide. Id. (citing Carmichael v. State, 340 Ark. 598,

602, 12 S.W.3d 225, 227 (2000)). Witness credibility is also an issue for the fact-finder, which

can believe all or part of any witness’s testimony and may resolve questions of conflicting

testimony and inconsistent evidence. Id. at 146, 217 S.W.3d at 775 (citing Burley v. State, 348

Ark. 422, 429, 73 S.W.3d 600, 605 (2002)).

       McKisick challenges the circuit court’s denial of his motion for directed verdict

regarding his conviction for fleeing in a vehicle. Arkansas Code Annotated section 5-54-125(a)

provides that “[i]f a person knows that his or her immediate arrest or detention is being

attempted by a duly authorized law enforcement officer, it is the lawful duty of the person to

refrain from fleeing, either on foot or by means of any vehicle or conveyance.” Fleeing by

means of any vehicle or conveyance is considered a Class D felony if, under circumstances



                                                 4
manifesting extreme indifference to the value of human life, a person purposely operates the

vehicle or conveyance in such a manner that creates a substantial danger of death or serious

physical injury to another person. Ark. Code Ann. § 5-54-125(d)(2). A person can be criminally

liable for the conduct of another person if he is an accomplice of the other person in the

commission of an offense. Ark. Code Ann. § 5-2-402(2) (Repl. 2013). A person is an

accomplice of another person in the commission of an offense if he has the purpose of

promoting or facilitating the commission of an offense and he solicits, advises, encourages, or

coerces the other person to commit the offense, or he aids, agrees to aid, or attempts to aid

the other person in planning or committing the offense. Ark. Code Ann. § 5-2- 403(a)(1), (2)

(Repl. 2013).

       McKisick argues that the State failed to present evidence that he took any actions that

encouraged Holmes’s flight or otherwise promoted or facilitated the flight. This argument is

unpersuasive. McKisick was recorded describing the events that took place when Officer Ellis

attempted to stop the vehicle, and in his own words, he stated that he told Holmes to “go

faster.” Holmes testified that McKisick told him to “go.” Holmes also acknowledged that he

and McKisick were fleeing because they knew the consequences of being pulled over with

drugs and guns in the car. McKisick’s intention to promote or encourage Holmes’s flight is

further evidenced by his subsequent decision to flee on foot after the vehicle was stopped.

       McKisick also argues that accomplice liability requires proof of “dual intents,” meaning

that the State must prove both that the defendant intended to promote or facilitate the

commission of an offense and that the defendant intentionally undertook the act that provided

the primary party aid or assistance in committing the offense. The only case that McKisick



                                              5
cites for this assertion is Commonwealth v. Adams, 39 A.3d 310, 324 (Pa. Super. Ct. 2012). The

State contends that McKisick failed to preserve this argument by not raising it in his motion

for directed verdict. McKisick’s motion stated,

       I would like to make a motion for a directed verdict as to the felony fleeing, Your
       Honor. I don’t think the State proved their case. What I mean, they didn’t meet all of
       the elements that’s required of felony fleeing. Namely, Your Honor, is that they are not
       alleging that Mr. McKisick was actually the driver of the car – which he wasn’t. They
       brought in a witness who is their witness who actually verified that Mr. McKisick was
       not the driver of the car and that namely, he wasn’t any way – his decision making as
       far as the driver of the car had nothing to do with Mr. McKisick prompting or doing
       anything to encourage actually. So he wouldn’t be – I guess what I am saying is that
       he’s not – I wanna say accessory – but what I’m getting at is the actual name which is
       – to-wit: Acting alone or with another person, knowing his arrest is immediate, did flee,
       and this would have to be by a conveyance or a car.

“In a jury trial, if a motion for directed verdict is to be made, it shall be made at the close of

the evidence offered by the prosecution and at the close of all of the evidence. A motion for

directed verdict shall state the specific grounds therefor.” Ark. R. Crim. P. 33.1(a) (2021).

Arkansas courts construe Rule 33.1 strictly. Blanton v. State, 2022 Ark. App. 44, at 2. Likewise,

an appellant is bound by the scope and nature of his directed-verdict motion and cannot

change his argument on appeal. Scott v. State, 2015 Ark. App. 504, at 4, 471 S.W.3d 236, 239.

Here, McKisick’s motion failed to mention intent and failed to give the circuit court an

opportunity to rule on the “dual intents” argument that he now makes on appeal. We therefore

affirm because McKisick failed to preserve this argument for our review.

       We note that, even if McKisick had adequately preserved his “dual intents” argument,

he has failed to fully develop this argument on appeal. In Progressive Eldercare Services-Chicot, Inc.

v. Long, 2014 Ark. App. 661, at 5, 449 S.W.3d 324, 327, we held that “with respect to the cases

decided in other jurisdictions . . . it is axiomatic that [Arkansas courts] are not compelled to



                                                  6
follow their holdings.” Here, McKisick has not adequately explained how or why a legal theory

from Pennsylvania would apply to his conviction under an Arkansas statute. Instead,

McKisick’s “dual intents” argument focuses entirely on his claim that the State did not present

sufficient evidence that McKisick encouraged Holmes to flee, a contention that we have

considered and rejected above.

       McKisick’s second point on appeal challenges the sufficiency of the State’s evidence

regarding his convictions for possessing handguns with the purpose of employing them

illegally against a person in violation of Arkansas Code Annotated section 5-73-120(a).

McKisick argues that the statute does not criminalize mere possession of a handgun absent

evidence of intent to use it illegally, and he argues that, if it did, such a law would violate the

Second Amendment. McKisick contends that the State presented no evidence that he acted

with the intent to use the firearms illegally against a person.

       Again, McKisick failed to preserve his argument for our review. His directed-verdict

motion stated:

       Your Honor, and the other counts such as carrying of a weapon and possession of a
       controlled substance, namely, Your Honor, that they didn’t meet all the elements of
       those two either, Your Honor. And to be more specific is that one item that was found
       was found a day later. I mean you’ve got twenty-four hours of people walking around,
       so that would be, at best, that it would be constructive evidence at the most. It’s not
       real evidence. Any real evidence.

This motion fails to mention intent and was insufficient to preserve his appellate challenge to

the sufficiency of the State’s proof of that element.

       Third, McKisick argues that the State failed to present sufficient evidence to support

his conviction for possession of marijuana. On appeal, he claims that the State failed to prove




                                                7
constructive possession of the drugs that were found at the scene the day after his arrest. At

trial, his motion for directed verdict stated:

       And to be more specific is that one item that was found was found a day later. I mean
       you’ve got twenty-four hours of people walking around, so that would be, at best, that
       it would be constructive evidence at the most. It’s not real evidence. Any real evidence.

The State argues that McKisick conceded this issue because, in the motion, his attorney

described the State’s case against him as “constructive evidence at most.” While the phrasing

used in McKisick’s motion is confusing and inarticulate, his attorney was clearly arguing that

the drug-possession charge should be dismissed because there was not a clear enough

connection between McKisick and the drugs, not conceding that McKisick was in constructive

possession of the drugs. We therefore reject the State’s argument that McKisick conceded this

point in his motion for directed verdict.

       McKisick’s motion for directed verdict fell short in another way, however, because it

challenged constructive possession of only the marijuana found at the scene a day after

McKisick was arrested. This argument ignores the fact that the State also presented evidence

that on the night that McKisick was arrested, officers discovered a pill bottle containing

marijuana near where McKisick emerged from the wooded area during the chase shortly

before his arrest. Notably, Holmes identified the pill bottle containing marijuana as his and

noted that it had been in the car on the night in question, that McKisick knew it was there,

that McKisick had access to it, that the two men had been smoking marijuana when Officer

Ellis initiated the stop, and that Holmes “guessed” that McKisick took the drugs with him

when he fled on foot. McKisick’s motion for directed verdict and his arguments on appeal fail

to address the marijuana found on the night he was arrested and only challenge the State’s



                                                 8
proof of constructive possession as to a second bottle of marijuana found the following day.

McKisick was convicted of only one count of possession of fewer than four ounces of a

Schedule VI controlled substance in violation of Arkansas Code Annotated section 5-64-

419(b)(5)(A), and the evidence presented at trial regarding the marijuana found near him on

the night of his arrest was sufficient to support that conviction.

       Affirmed.

       VIRDEN and GRUBER, JJ., agree.

       Terrence Cain, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




                                                9